DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I: claims 1-13 in the reply filed on 9/14/22 is acknowledged.
Claim 14 is amended to depend from claim 1, and claims 18-24 are canceled. Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by GERMAIN et al. (WO 2017136414).
GERMAIN Corporation discloses an arthroscopic cutting probe (para [0009], [0119], [0124]), comprising: an outer sleeve having a longitudinal bore and an outer cutting window at a distal end thereof (Fig. 21; para [0030], [0119], [0120], outer sleeve, 712, with window, 716.), an inner sleeve rotationally disposed in the longitudinal bore of the outer sleeve (Fig. 21; para [0030), (0119), [0120], inner
sleeve, 722, rotationally disposed in the axial bore.), wherein said inner sleeve has a distal end, a proximal end, a longitudinal passageway (Fig. 21; para [0022], [0082], inner sleeve, 722, with metal sleeve, 736.), and an inner cutting window disposed through a cylindrical wall of the inner sleeve near its distal end (Fig. 21; para [0082], [0083}, [0121], window, 720 725, extends from the inner sleeve, 722.); and an active electrode disposed over an outer surface of the inner sleeve (Fig. 21; para [0082], [0116), [01 18), [0120], distal tip of the inner sleeve comprises a ceramic member with an active electrode, 750.); wherein rotation of the inner sleeve relative to the outer
sleeve causes the inner cutting window to rotate past the outer cutting window to resect tissue received through the cutting windows as they pass each other (para [0032], [0116], [0120], ceramic cutter comprising the cutting window rotates the inner sleeve relative to the outer sleeve in order to resect tissue.); and wherein the active electrode can be selectively positioned in the outer cutting window as the inner sleeve is rotated in the outer sleeve (para [0116], [0119], [0120], [0122], selected spacing of window and active electrode, 750, upon rotation of the inner sleeve, 712, exposed in the window, 720 725.), the arthroscopic cutting probe of claim 1, wherein said outer sleeve comprises a metal body which comprises a return electrode (para [0118], [0125], outer sleeve a metal hypotube... and provides a return electrode.), wherein the longitudinal passageway of the inner sleeve is configured to be coupled to a negative pressure source (para [0116], metal hypotube with negative pressure source.), wherein the outer sleeve has a bullet- shaped distal end with the outer cutting window formed thereacross (Fig. 21; para [0119], assembly as shown appears as a bullet-shaped distal portion, 756, with outer sleeve, 710, and window, 716, exposed.), wherein the distal end on the inner
sleeve has a bullet-shape with the inner cutting window formed thereacross (Fig. 21; para [0119], assembly as shown appears as a bullet-shaped distal portion, 756, with inner sleeve, 712, and window, 720 725, for cutting member, 720.), the inner cutting window nests in the outer cutting window when they are in alignment (Fig. 21; para [0116], [0121], partially aligned windows, 716 725, opens suction. ), wherein the active electrode nests in the outer cutting window when they are in alignment (Fig. 21; para [0116], [0120], [0121], rotational position of inner sleeve exposes active
electrode, 750, through window, 716.), a motor drive unit configured to be coupled to the inner sleeve to rotate the inner sleeve relative to the outer sleeve (para [0117], [0122]); a radiofrequency (RF) power supply configured to be coupled to the active electrode and the return electrode (para [0118), [0119], [0121}); and a controller configured to control the motor drive unit and the RF power supply (para [0120]-[0122)), wherein the controller is configured to operate the motor drive and RF source (para [0039], [0117], [0118]) in each of: a first mode for mechanical tissue cutting wherein the
motor drive is activated to rotate the inner cutting window past the outer cutting window (para [0116], [0117], [0120]) and the RF supply is not activated (para [0017}, [0121], active electrode activated to deliver RF energy.); a second mode for a combination of mechanical and electrosurgical tissue cutting wherein the motor drive is activated to rotate the inner cutting window past the outer cutting window (para [0039], [0120], [0121}) and the RF power supply is activated to deliver a cutting, ablations, or coagulation current to the active electrode (para [0017], [0119]); and a third mode where the motor drive holds the active electrode stationary in the outer cutting window and the RF source is activated to deliver a cutting current, ablation current, or coagulation current to the active electrode (para (0036), [0121}), further comprising a negative
pressure source configured to be coupled to the longitudinal passageway of the inner sleeve to draw tissue through the cutting windows as they pass each other when operating in either the first mode or the second mode or through the aperture when operating in the third mode (para [0116], [0121], [0128], [0129], aspirating or drawing fluid through the inner sleeve when shaving tissue. ), wherein the controller is configured to operate the negative pressure source (para [0120}-[0122)), wherein the active electrode is circumscribed by a dielectric insert (para [0039], (0116]), wherein said dielectric insert electrically isolates the active electrode from the
inner sleeve (para [0117], [0119], [0120)), having an aperture disposed through at
least one of the active electrode and the cylindrical wall of the inner cutting sleeve adjacent to the active electrode (Fig. 21; para [0030], [0119}-[0121], inner sleeve, 712, and window, 716 720 725.), wherein the distal end of the inner sleeve is sealed except for the inner cutting window and the aperture such that a negative pressure applied to a proximal end of the longitudinal passageway can aspirate through either the inner cutting window or the aperture, depending on which is aligned in the outer
cutting window (Fig. 21; para [0116], {0120}, 0121], partially aligned windows, 716 725, opens suction aspiration flow through inner sleeve... or stopped position according to rotational position of inner and outer sleeve.), wherein the dielectric insert comprises a
ceramic material (para [0039], (0116]), a glass material, a polymer, or a combination thereof, wherein the active electrode and dielectric insert are disposed on a side of the cylindrical wall opposite to the inner cutting window (Fig. 21; para [0116], [0418], (0120),
[0121], sleeves rotate to expose window, 716, for cutting with ceramic member, 720, and active electrode, 750... when not rotated so as not to expose the active electrode then the active electrode and ceramic cutting member are opposite the inner cutting window of the inner sleeve, 712.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over GERMAIN  in view of US 2005/0027235 A1 to Knudsen, et al. 
Regarding Claim 2, GERMAIN further discloses the arthroscopic cutting probe of claim 1, wherein the active electrode has a curved surface that conforms the cylindrical wall of the inner sleeve (Fig. 21; para [0118], active electrode, 750, in the form of a wire can be carried in a channel, 752, and electrically connected to metal sleeve, 738, of the hypotube inner sleeve, 712.); but does not specifically disclose a surface that conforms to a curvature. However, Knudsen discloses an arthroscopic cutting probe comprising a curved surface that conforms to a cylindrical wall of an inner sleeve (Fig. 2; para [0035}, [0039], [0046), active electrode, 520, concave surface, 512, with edge, 536, inner insulation layer, 536, of insulation hypotube.). 
To a person of ordinary skill in the art, conforming the active electrode as taught by Knudsen for use in the arthroscopic cutting probe as in GERMAIN would have been obvious in order to increase the current density at edge locations (Knudsen: para [0039]), because GERMAIN and Knudsen are directed towards arthroscopic cutting probes having electrodes for use with RF energy (Knudsen: para [0005], [0006)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775